Exhibit 99.2 © 2008 Centex Corporation Fourth QuarterResults and Conference CallMay 6, 2009 2 Forward-looking Statements This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, asamended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements may include, but arenot limited to, statements about the benefits of the proposed transaction, including future financial and operating results,and the combined company’s plans, objectives, expectations and intentions. These statements are subject to a number ofrisks, uncertainties and other factors that could cause our actual results, performance, prospects or opportunities, as wellas those of the markets we serve or intend to serve, to differ materially from those expressed in, or implied by, thesestatements. You can identify these statements by the fact that they do not relate to matters of a strictly factual or historicalnature and generally discuss or relate to forecasts, estimates or other expectations regarding future events. Generally, thewords “believe,” “expect,” “intend,” “estimate,” “anticipate,” “project,” “may,” “can,” “could,” “might,” “will” and similarexpressions identify forward-looking statements, including statements related to expected operating and performing results,planned transactions, planned objectives of management, future developments or conditions in the industries in which weparticipate and other trends, developments and uncertainties that may affect our business in the future. Such risks, uncertainties and other factors include, among other things: the ability to obtain regulatory approvals of themerger on the proposed terms and schedule contemplated by the parties; the failure of Centex’s stockholders to approvethe merger agreement; the failure of Pulte’s shareholders to approve either the charter amendment or the issuance ofshares in the merger; the possibility that the proposed transaction does not close, including due to the failure to satisfy theclosing conditions; the possibility that the expected efficiencies and cost savings of the proposed transaction will not berealized, or will not be realized within the expected time period; the risk that the Pulte and Centex businesses will not beintegrated successfully; disruption from the proposed transaction making it more difficult to maintain business andoperational relationships; interest rate changes and the availability of mortgage financing; continued volatility in, andpotential further deterioration of, the debt and equity markets; competition within the industries in which Pulte and Centexoperate; the availability and cost of land and raw materials used by Pulte and Centex in their homebuilding operations; theavailability and cost of insurance covering risks associated with Pulte’s and Centex’s businesses; shortages and the cost oflabor; adverse weather conditions which may slowdown the construction of, or damage, new homes built by Pulte orCentex; slow growth initiatives and/or local building moratoria; the ability to utilize net operating losses, built-in losses andother tax credit carryforwards; governmental regulation, including the effects from the Emergency Economic StabilizationAct, the American Recovery and Reinvestment Act and the interpretation of tax, labor and environmental laws; changes inconsumer confidence and preferences; terrorist acts and other acts of war; and other factors of national, regional andglobal scale, including those of a political, economic, business and competitive nature. See Pulte’s and Centex’s AnnualReports on Form 10-K and Annual Reports to Stockholders for the fiscal years ended December 31, 2008 and March 31,2008, respectively, and other public filings with the Securities and Exchange Commission (the “SEC”) for a furtherdiscussion of these and other risks and uncertainties applicable to our businesses. Neither Pulte nor Centex undertakesany duty to update any forward-looking statement whether as a result of new information, future events or changes in ourrespective expectations. 3 Additional Information In connection with the proposed transaction Pulte has filed with the SEC a registration statement on Form S-4 that includesa preliminary joint proxy statement of Pulte and Centex that also constitutes a prospectus of Pulte. At the appropriate time,Pulte and Centex will mail the definitive joint proxy statement/prospectus to their respective shareholders. Before makingany voting or investment decision, investors are urged to read the definitive joint proxy statement/prospectus when itbecomes available because it will contain important information about the proposed transaction. You may obtain copies ofall documents filed with the SEC regarding this transaction, free of charge, at the SEC’s website at www.sec.gov, byaccessing Pulte’s website at www.pulte.com under the heading “Investor Relations” and from Pulte by directing a requestto Pulte Homes, Inc., 100 Bloomfield Hills Parkway Suite 300, Bloomfield Hills, Michigan 48304, Attention: InvestorRelations, and by accessing Centex’s website at www.centex.com under the heading “Investors” and from Centex bydirecting a request to Centex Corporation Investor Relations, P.O. Box 199000, Dallas, Texas 75219-9000. Pulte and Centex and their respective directors and executive officers and certain other members of management andemployees may be deemed to be participants in the solicitation of proxies in respect of the proposed transaction. You canfind information about Pulte’s directors and executive officers in its definitive proxy statement filed with the SEC on April 7,2009. You can find information about Centex’s directors and executive officers in its definitive proxy statement filed with theSEC on June 6, 2008. Other information regarding the participants in the proxy solicitation and a description of their directand indirect interests, by security holdings or otherwise, will be contained in the definitive joint proxy statement/prospectusand other relevant materials to be filed with the SEC when they become available. You can obtain free copies of thesedocuments from Pulte and Centex using the contact information above. 4 Focused on selling homes, generating cash and restoringprofitability §Steady sales pace throughout the quarter •Maintained consistent closing pace and stable backlog §Generated operating cash flow for 7th straight quarter •$1.77 billion of cash and equivalents at fiscal year end §Focused on restoring profitability •Direct construction and overhead costs coming down •Beginning to acquire lower-cost lots and land §Continue to act with urgency •Combination planning is progressing smoothly 5 Housing market remains challenging §Highest level of affordability in decades •Record low mortgage rates §High levels of existing inventories •Rising foreclosures and distressed mortgages exacerbate issue §Steady traffic, but at low levels §New home inventories and single-family starts approachingrecord lows 6 Well-positioned in areas of relative strength §Strategic land positions a benefit at this point of the cycle •Approximately half of active, owned lots are fully developed •Well-positioned in relatively healthy housing markets §Focused on largest customer segment: first-time homebuyers §Consistent mortgage market and low rates available for ourcustomers 7 Fourth quarter commentary §Generated positive cash flow from homebuilding operations §Gross margin improved yoy but still reflects increaseddiscounts and incentives sequentially §Impairments reflect continued pricing weakness §Narrowed profitability gap •Homebuilding SG&A includes $27 mil of lease abandonment chargesand severance §Combination planning is progressing smoothly 8 Fourth quarter homebuilding operations §Housing revenues down 59% to $785 million •Closings down 54% to 3,293 homes •Average selling price decreased 11% to $238,283 §Sales (orders), down 58% to 2,843 homes •Sales per neighborhood at 2.0 per month §Backlog •4,178 units, down 46% •$999 million, down 50% §Own 57,289 lots, down 18% •Options on 7,045 lots, down 61% 9 Unit data for the Quarter Ended March 31, 2009 Closings % Chg Sales % Chg East 1,260 -43% 989 -57% Central 1,290 -51% 1,303 -49% West 743 -67% 551 -70% Total 3,293 -54% 2,843 -58% Homebuilding: Fourth quarter sales and closings 10 Strategic choices yielding results §Maintaining balance of “build to order” and inventory sales §Strong finished lot position in areas of relative strength •Positioned to continue generating positive operating cash flow •About half of lots in Land under Development are finished §Direct construction costs per closing down 11% yoy §Cash and cash equivalents (including restricted cash) of$1.77 billion at March 31 11 Key Messages §Focused on selling homes, generating cash and restoringprofitability §Housing market remains challenging §Well-positioned in areas of relative strength © 2008 Centex Corporation Questions and Answers
